DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.  The 101 rejection has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-5, 9, 11-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (PGPUB 2014/0236596) in view of Sato et al. (PGPUB 2006/0281064), hereinafter referenced as Sato.

Regarding claims 1 and 19, Martinez discloses an information processing apparatus, comprising: 
a speech recognition section configured to convert an input speech into a first sentence based on a speech recognition process on the input speech (transcription; p. 0014-0020); 
an emotion recognition section configured to:
recognize an emotion of the user based on the recognized gesture (confirm emotional state based on gestures; p. 0028-0031), 
modify the first sentence based on the recognized type of emotion (modifying text based on emotion; p. 0036-0038); and 
transmit the modified first sentence to the client device, wherein the client devices displays the modified first sentence to the user on a display screen of the client device (transmit the data; p. 0022, 0036-0038), but does not specifically teach an operation recognition section configured to recognize a user operation on a client device, determine a direction of the user operation on the client device and recognize a type of emotion of the user on the determined direction of the user operation is a specific direction.

an operation recognition section configured to recognize a user operation on a client device (abstract with p. 0053-0057), 
determine a direction of the user operation on the client device and recognize a type of emotion of the user on the determined direction of the user operation is a specific direction (abstract with p. 0053-0057), to achieve higher and improved communication.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to improve emotion detection.
Regarding claim 2, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus further comprising: 
wherein the modification section is further configured to modify the first sentence based on the conversion by the speech recognition section (modify sentence; p. 0036-0038).
	Regarding claim 3, it is interpreted and rejected for similar reasons as set forth in the combination of claims 1-2. 
Regarding claim 4, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the emotion recognition section recognizes the emotion section is further configured to recognize the type of emotion based on the input speech (type of emotion; p. 0034).
Regarding claim 5, it is interpreted and rejected for similar reasons as set forth above.  In addition, Sato discloses an apparatus wherein the emotion recognition 
Regarding claim 9, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section adds a character string to at least one of the beginning of the first sentence, an intermediate position of the first sentence, or an end of the first sentence (modify sentence; p. 0036-0038). 
Regarding claim 11, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is further configured to change the character string based on the recognized type of emotion (type of emotion; p. 0036-0038). 
Regarding claim 12, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is configured to change an expression of the first sentence while a meaning of the first sentence is maintained (modifying the sentence to express emotion; p. 0036-0038). 
Regarding claim 13, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is further configured to adjust a degree at which the expression is changed based on the recognized level of emotion (emotion type; p. 0036-0038). 
Regarding claim 14, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is configured to select a method to change the expression on the based on the recognized type of emotion (emotion type; p. 0036-0038). 
claim 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the emotion recognition section is further configured to recognize the type of emotion based on the first sentence (emotion; p. 0036-0038). 
Regarding claim 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is further configured to add an expression to the first sentence and the expression corresponds to the recognized type of emotion (emotion; p. 0036-0038). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan in view of Martinez and in further view of Deligianni et al. (PGPUB 2017/0334456), hereinafter referenced as Deligianni.

Regarding claim 6, Gopalan in view of Martinez disclose an apparatus as described above, but does not specifically teach wherein the emotion recognition section is further configured to recognize the level of emotion based on an amount of the user operation in the specific direction. 
Deligianni discloses an apparatus wherein the emotion recognition section is further configured to recognize the level of emotion based on an amount of the user operation in the specific direction (p. 0015-0018), to assist with handling various emotional states.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to respond based on cognitive states of the user.
claim 7, it is interpreted and rejected for similar reasons as set forth above.  In addition, Deligianni discloses an apparatus wherein the emotion recognition section recognizes the emotion level on the basis of a combination of an amount of a swipe made by the user on an operation section of the client device (increased motion) and an amount or a time during which the operation section is pressed down (p. 0015-0018).  It is noted that although Deligianni does not specifically teach a swipe motion, using different motion is simply design choice.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan in view of Martinez and in further view of Szwabowski et al. (PGPUB 2011/0193726), hereinafter referenced as Szwabowski.

Regarding claim 10, Gopalan in view of Martinez disclose an apparatus as described above, but does not specifically teach wherein the modification section is further configured to adjust an amount of the character string based on the recognized level of emotion. 
Szwabowski discloses an apparatus wherein the modification section is further configured to adjust an amount of the character string based on the recognized emotion level (limit the amount of dialog; p. 0032-0034), to customize the data to fit the present level of emotion.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to present a user friendly device that minimizes frustration.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan in view of Martinez and in further view of Matsukawa et al. (PGPUB 2009/0287469), hereinafter referenced as Matsukawa.

Regarding claim 16, Gopalan in view of Martinez disclose an apparatus as described above, but does not specifically teach wherein the type of emotion recognition section is further configured to recognize the emotion based on a second sentence that precedes the first sentence. 
Matsukawa discloses an apparatus wherein the emotion recognition section is further configured to recognize the type of emotion based on a second sentence that precedes the first sentence (p. 0131-0138), to assist with emotion detection. 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to thereby achieve natural expressions.
Regarding claim 17, it is interpreted and rejected for similar reasons as set forth above. In addition, Matsukawa discloses the emotion based on a third sentence and the first sentence is a response of the third sentence (p. 0131-0138). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657